Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Annie Sun Investor Relations Department Country/City Code 8862 Tel: 2656-8096 annie.sun@gigamedia.com.tw GigaMedia Announces First-Quarter 2017 Financial Results TAIPEI, Taiwan, May8, 2017 – GigaMedia Limited (NASDAQ: GIGM) today announced its first-quarter 2017 unaudited financial results. Comments from Management In the first quarter of 2017, the gaming revenue reached a 103% increase which led our gross profit to grow by 133% quarter-on-quarter. Comparing with the same quarter last year, there were also 72% and 67% increases on gaming revenue and gross profit, respectively.
